Citation Nr: 0819298	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder 
impingement, degenerative joint disease, claimed as a left 
shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1986, May 1989 to November 1994, and from June 2004 to 
December 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

The evidence of record, includes several treatment records 
documenting complaints and treatment for the veteran's left 
shoulder, during the time period in between his second and 
third tours of active duty. These private treatment records 
are from December 2003, January 2004 and March 2004.   

Although there is no entrance exam of record for the 
veteran's third tour of duty, two service medical records 
from February 2005 document that he once again sought 
treatment for left shoulder pain. A month later, in March 
2005, he sought treatment for his left shoulder after he lost 
his balance and fell down some stairs while leaving the 
dining facility. 

The veteran's record does not include a separation 
examination from his third tour of duty; however, there is a 
medical examination from June 2005 in the record. This 
examination notes normal function of the upper extremities. A 
report of medical assessment completed in November 2005, one 
month prior to separation, notes that his left shoulder had 
been injured, however in response to the question "Do you 
have any conditions which currently limit your ability to 
work in your primary military specialty or require geographic 
or assignment limitations?" he responded "No".

The veteran received two separate VA examinations, one in 
January 2006 and one in June 2006. The January 2006 VA 
examination noted no evidence of fracture or other osseous 
abnormalities, nor abnormal radiographs of the left shoulder. 
The VA examination in June 2006 reflected bilateral shoulder 
pain with acromioclavicular joint arthrosis and degenerative 
change.  Beginning in July 2006 and spanning through July 
2007, the record contains numerous VA treatment records 
documenting left shoulder pain and treatment. 

Based on the evidence outlined above, the Board finds that a 
medical opinion is required to determine whether the 
veteran's currently-diagnosed left shoulder condition pre-
existed service and was aggravated by, or was incurred in, 
service.   

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records from the 
Chattanooga VA Outpatient Clinic for the 
period from December 2007 to the present.

2.  Schedule the veteran for an 
appropriate examination.  The examiner 
should specify whether any left shoulder 
disorder may have preexisted the 
veteran's third tour of active service 
(based on private treatment records from 
December 2003 to March 2004). 

If the examiner finds that a left 
shoulder disorder preexisted the 
veteran's third tour of active service 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that such disorder was aggravated 
(worsened), as the result of some 
incident of active service, particularly 
an in-service fall. The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  If a preexisting left shoulder 
condition is not found, the examiner is 
requested to state whether it is at least 
as likely as not (a 50 percent 
probability or higher) that the veteran's 
left shoulder disorder, is related to 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran should be furnished with a 
supplemental statement of the case and be 
provided with an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

